DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 04/25/22 is acknowledged and papers submitted have been placed in the records.

Election/Restrictions
Claims 1-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/18/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended (to correct 112 1st issues and 112 2nd antecedent basis issue; for the 112 1st issues, the Examiner notes that the use of a limitation such as “top” locks in specific orientation configuration and as such, a top surface cannot be called bottom surface and vice versa; specifically, it is a bottom surface of the first protrusion 202 that is coplanar with the second surface 102 of the chip on fig. 1a, contrary to what is claimed in independent claims 1 and 19) as follows: 
Claim 1 is amended to read on line 5 “… a bottom surface of …”.
Claim 11 is amended to read on line 3 “… on another one surface…”.
Claim 19 is amended to read on line 6 “… and a bottom” and to read on line 11 “… and a top surface…”.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-18, the closest prior art (see references cited on IDS about embedded chip modules and on PTO 892) discloses a chip-embedded package module, comprising: a chip 23 having a first (top) surface and a second (bottom) surface that are disposed oppositely (see figs. 2A-F and related text of Hsu ‘549); a first plastic member 24 (even if molding layer 24 is not explicitly disclosed as plastic, it is conventionally known in the art to provide is as plastic as evidenced by plastic molding layer 4 on fig. 4 and [0035] of Brunnbauer et al., and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided layer 24 made of plastic as a non-inventive step of using a known material for its known purpose; see MPEP 2144.07) comprising a first cover portion (portion directly covering chip 23) and a first protrusion (portion of 24 extending between chip 23 and wall of the cavity of 22 accommodating chip 23), wherein the first cover portion covers at least a portion of the first surface of the chip, the first protrusion covers a side surface of the chip, and a bottom surface of the first protrusion is coplanar with the second surface of the chip (explicit on fig. 2F), as recited in independent claim 1. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a module comprising a second plastic member comprising a second cover portion and a second protrusion, wherein the second cover portion covers at least a portion of the second surface of the chip, the second protrusion is disposed on the side surface of the chip, and a top surface of the second protrusion is not coplanar with the second surface of the chip.
Re claims 19-22, the closest prior art (see references cited on IDS about embedded chip modules and on PTO 892) discloses a manufacturing method of a chip-embedded package module, comprising: providing a chip 23 (see figs. 2A-F of Hsu ‘549); pressing a first plastic member 24 (see above as for the obviousness of providing 24 as a plastic member) on a first (top) surface of the chip in such a manner that a first cover portion (portion directly covering chip 23) of the first plastic member covers at least a portion of the first surface of the chip, and a first protrusion (portion of 24 extending between chip 23 and wall of the cavity of 22 accommodating chip 23) of the first plastic member covers a side surface of the chip, and a bottom surface of the first protrusion is coplanar with a second surface of the chip (figs. 2B), as recited in independent claim 19. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a manufacturing method comprising pressing a second plastic member on the second surface of the chip in such a manner that a second cover portion of the second plastic member covers at least a portion of the second surface of the chip, a second protrusion of the second plastic member is located on the side surface of the chip, and the top surface of the second protrusion is not coplanar with the second surface of the chip.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899